EXHIBIT 99.1 CONTACT: Jeff Macdonald Acorda Therapeutics, Inc. (914) 326-5232 jmacdonald@acorda.com FOR IMMEDIATE RELEASE Acorda Therapeutics Names Jane Wasman President, International ARDSLEY, N.Y. – October 9, 2012 – Acorda Therapeutics, Inc. (Nasdaq: ACOR) today announced that it has named Jane Wasman as President, International. Ms. Wasman most recently has served as Acorda’s Chief, Strategic Development and General Counsel. In her new role, Ms. Wasman will lead the Company’s efforts to identify and launch in-licensing and commercial opportunities outside the United States. She will also be responsible for managing Acorda’s collaboration with Biogen Idec (Nasdaq: BIIB) in their international development and commercialization of FAMPYRA® (prolonged-release fampridine tablets). Ms. Wasman will also continue to lead the Company’s global strategic development and will retain the title of General Counsel and Corporate Secretary. “I am delighted that Jane will be spearheading our proactive efforts to ready Acorda for expansion into international markets. Jane’s career has included extensive international pharmaceuticals experience, in addition to her leadership of numerous key initiatives at Acorda. These will be valuable assets as we prepare for international expansion,” said Ron Cohen, Acorda’s President and CEO. “We believe that identifying opportunities outside the United States, as well as determining how to best realize the value of our existing pipeline and future in-licensed compounds in international markets, can contribute importantly to shareholder value.” The Company’s initial international efforts will be supported by existing U.S. infrastructure and personnel, and the Company does not plan to establish offices outside the United States at this time. FAMPYRA will continue to be developed and commercialized outside the United States by Biogen Idec. About Acorda Therapeutics Acorda Therapeutics is a biotechnology company focused on developing therapies that restore function and improve the lives of people with MS, spinal cord injury and other neurological conditions. Acorda markets AMPYRA® (dalfampridine) Extended Release Tablets, 10 mg, in the United States as a treatment to improve walking in patients with multiple sclerosis (MS). This was demonstrated by an improvement in walking speed. AMPYRA is marketed outside the United States as FAMPYRA® (prolonged-release fampridine tablets) by Biogen Idec under a licensing agreement from Acorda. AMPYRA and FAMPYRA are manufactured under license from Alkermes Pharma Ireland Limited. The Company also markets ZANAFLEX CAPSULES® (tizanidine hydrochloride) and Zanaflex tablets, a short-acting drug for the management of spasticity. Acorda also receives sales royalties on tizanidine hydrochloride capsules, an authorized generic version of ZANAFLEX CAPSULES distributed by Watson Pharmaceutics, Inc. under its agreement with Acorda. Acorda is developing an industry-leading pipeline of novel neurological therapies. The Company is studying AMPYRA to improve a range of functional impairments caused by MS, as well as its use in other neurological conditions, including cerebral palsy and post-stroke deficits. In addition, Acorda is developing clinical stage compounds AC105 for acute treatment of spinal cord injury and GGF2 for treatment of heart failure.GGF2 is also being investigated in preclinical studies as a treatment for neurological conditions such as stroke and spinal cord injury. Additional preclinical programs include rHIgM22, a remyelinating monoclonal antibody for the treatment of MS, and chondroitinase, an enzyme that encourages nerve plasticity in spinal cord injury. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, regarding management's expectations, beliefs, goals, plans or prospects should be considered forward-looking. These statements are subject to risks and uncertainties that could cause actual results to differ materially, including our ability to successfully market and sell Ampyra in the U.S.; third party payers (including governmental agencies) may not reimburse for the use of Ampyra at acceptable rates or at all and may impose restrictive prior authorization requirements that limit or block prescriptions; the risk of unfavorable results from future studies of Ampyra or from our other research and development programs, including any acquired or in-licensed programs; the occurrence of adverse safety events with our products; delays in obtaining or failure to obtain regulatory approval of or to successfully market Fampyra outside of the U.S. and our dependence on our collaboration partner Biogen Idec in connection therewith; competition, including the impact of generic competition on Zanaflex Capsules revenues; failure to protect our intellectual property, to defend against the intellectual property claims of others or to obtain third party intellectual property licenses needed for the commercialization of our products; failure to comply with regulatory requirements could result in adverse action by regulatory agencies;and the ability to obtain additional financing to support our operations. These and other risks are described in greater detail inAcorda Therapeutics'filings with theSecurities and Exchange Commission.Acorda Therapeuticsmay not actually achieve the goals or plans described in its forward-looking statements, and investors should not place undue reliance on these 2 statements. Forward-looking statements made in this press release are made only as of the date hereof, andAcorda Therapeuticsdisclaims any intent or obligation to update any forward-looking statements as a result of developments occurring after the date of this press release. ### 3
